DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 15 June 2022 have been fully considered but they are not persuasive. 
Applicant argues allowability based on the amendment to claim 1.  Specifically, applicant argues Cho fails to disclose “the plurality of intermediate portions being spaced from the capacitor element”.  The examiner agrees that embodiments shown in fig. 4-5 fail to disclose said feature, however, the embodiment shown in fig. 7-8 discloses the limitation as discussed in the below rejection.  The examiner has further provided new grounds of rejection based on the amendment to the claims.  All claims stand rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho (US 2020/0075262).
In regards to claim 1, Cho ‘262 discloses,
A capacitor configured to be surface-mounted on a predetermined mounting surface, the capacitor comprising: 
a capacitor element  (100’ – fig. 7; [0128]) including an electrode (131’ or 132’ – fig. 7; [0125-0126]) at each of both end faces of 5the capacitor element; 
a bus bar (140’ or 150’ – fig. 7; [0127] & [0130]) connected to the electrode; and 
an exterior resin (170’ – fig. 9; [0135]) that covers the capacitor element, wherein: 
the bus bar includes an electrode terminal portion (141a or 151a – fig. 7-8; [0128] & [0130]) electrically connected to the electrode, a plurality of connection terminal portions (142 & 152 – fig. 7-8; [0076] & [0093]) that are arranged in a comb-teeth shape (fig. 7-8), and a plurality of intermediate terminal portions (portions of 141’ formed by slits 143 or portions of 151’ formed by slits 153 – fig. 7-8) disposed between the electrode terminal portion and the plurality of connection terminal portions (seen in fig. 4-5),
at least one of the plurality of connection terminal portions is disposed on a connection portion disposed in the predetermined mounting surface and is electrically connected to the connection portion ([0104] & [0121] – note electrical connection must be made for the capacitor to function),
the plurality of intermediate terminal portions are arranged in a comb- teeth shape and are disposed in the exterior resin (seen in fig. 7-8), the plurality of intermediate portions being spaced from the capacitor element (fig. 7-8 – split portions of 141 or 151 are spaced apart from 100’), and 
a part of each of the plurality of intermediate terminal portions is connected to a corresponding connection terminal portion among the plurality of connection terminal portions, the part of the each of the plurality of intermediate terminal portions being exposed from the exterior resin (seen in fig. 9).  

Claim(s) 1, 3, & 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2013211324A hereafter referred to as Hosokawa.
In regards to claim 1, Hosokawa discloses
A capacitor configured to be surface-mounted on a predetermined mounting surface, the capacitor comprising: 
a capacitor element  (1 – fig. 1; [0043]) including an electrode (1a or 1b – fig. 1; [0025]) at each of both end faces of 5the capacitor element; 
a bus bar (2 or 3 – fig. 1; abstract) connected to the electrode; and 
an exterior resin (5 – fig. 2; [0046]) that covers the capacitor element, wherein: 
the bus bar includes an electrode terminal portion (2a or 3a  – fig. 1; [0029] & [0040]) electrically connected to the electrode, a plurality of connection terminal portions (upper horizontal portions of 2g or 3g – fig. 1; abstract) that are arranged in a comb-teeth shape (fig. 1; abstract), and a plurality of intermediate terminal portions (vertical portions of 2g or 3g – fig. 1; abstract) disposed between the electrode terminal portion and the plurality of connection terminal portions (seen in fig. 1),
at least one of the plurality of connection terminal portions is disposed 10on a connection portion disposed in the predetermined mounting surface and is electrically connected to the connection portion ([0031] & [0040]),
20the plurality of intermediate terminal portions are arranged in a comb- teeth shape and are disposed in the exterior resin (fig. 1-2) the plurality of intermediate portions being spaced from the capacitor element (fig. 1), and 
a part of each of the plurality of intermediate terminal portions is connected to a corresponding connection terminal portion among the plurality of connection terminal portions, the part of the each of the plurality of 25intermediate terminal portions being exposed from the exterior resin (seen in fig. 1-2).  

In regards to claim 3, Hosokawa discloses 
The capacitor according to claim 1, further comprising a case (4 – fig. 2; [0043]) that 18houses the capacitor element, wherein: 
the case has an opening surface having an opening, the opening being configured to let the capacitor element pass through and be inserted into the case (fig. 2), 
5the plurality of connection terminal portions extends in a first direction parallel to the opening surface, at least part of each of the plurality of connection terminal portions protrudes to an outside of the case in the first direction (fig. 2), and 
the at least part of the each of the plurality of connection terminal 10portions is electrically connected to the connection portion (fig. 1-2).  

25 In regards to claim 5, Hosokawa discloses 
The capacitor according to claim 1, wherein the bus bar further includes a connecting portion (2a or 3a – fig. 1-2; [0066]) that connects the plurality of connection terminal portions to each other, the connecting portion extending in a direction along 19which the plurality of connection terminal portions are arranged (fig. 1-2).

In regards to claim 6, Hosokawa discloses 
The capacitor according to claim 1, wherein: the bus bar further includes a relay terminal portion (horizontal portion of 3a – fig. 1) disposed between the electrode terminal portion and the plurality of intermediate terminal portions, and the relay terminal portion is spaced from the capacitor element (fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable JP57092822A hereafter referred to as Saitou in view of Hosokawa.
In regards to claim 1, 
Saitou discloses a capacitor configured to be surface-mounted on a predetermined mounting surface, the capacitor comprising: 
a capacitor element  (3 – fig. 1 & 4; [0002]) including an electrode (electrodes of capacitor – [0002]) at each of both end faces of 5the capacitor element; 
a bus bar (2 – fig. 1-2 & 4-5; [0002]) connected to the electrode; and 
an exterior molding (injected filler; [0002]) that covers the capacitor element, wherein: 
the bus bar includes an electrode terminal portion (2e  – fig. 2 & 4-5; [0002]) electrically connected to the electrode, a plurality of connection terminal portions (exposed portion of 2c  – fig. 2 & 4-5; [0002]) that are arranged in a comb-teeth shape (fig. 2 & 5), and a plurality of intermediate terminal portions (portion of 2c inside case 1  – fig. 2 & 4-5; [0002]) disposed between the electrode terminal portion and the plurality of connection terminal portions (seen in fig. 2 & 4-5),
20the plurality of intermediate terminal portions are arranged in a comb- teeth shape and are disposed in the exterior resin (fig. 1 & 4; [0002]) the plurality of intermediate portions being spaced from the capacitor element (fig. 4), and 
a part of each of the plurality of intermediate terminal portions is connected to a corresponding connection terminal portion among the plurality of connection terminal portions, the part of the each of the plurality of 25intermediate terminal portions being exposed from the exterior resin (seen in fig. 1 & 4).  Saitou discloses fails to explicitly disclose the exterior molding is a resin and at least one of the plurality of connection terminal portions is disposed 10on a connection portion disposed in the predetermined mounting surface and is electrically connected to the connection portion.

Hosokawa discloses an exterior resin (5 – fig. 2; [0046]) that covers the capacitor element and at least one of the plurality of connection terminal portions is disposed 10on a connection portion disposed in the predetermined mounting surface and is electrically connected to the connection portion ([0031] & [0040]).

It would have been obvious to one of ordinary skill in the art to use a resin as taught by Hosokawa as the molding filler of Saitou to obtain a capacitor that has good protection form the exterior environment using a readily available that is well-known as a molding filler and to connect the connection terminal portions of Saitou to a mounting surface as taught by Hosokawa to obtain a capacitor that is useable in an electronic component by connecting to other electrical components.

In regards to claim 4, 
Saitou further discloses further comprising a case (1 – fig. 1 & 3-4; [0002]) that houses the capacitor element, wherein: 
the case has an opening surface having an opening, the opening being 15configured to let the capacitor element pass through and be inserted into the case (fig. 3-4), 
the case has a groove (1c – fig. 3; [0002) on an inner wall surface of the case that faces one of the both end faces of the capacitor element, the groove extending in an insertion direction along which the capacitor element is inserted into the case (fig. 3), 20and 
the bus bar has a first protrusion (2d – fig. 5) and a second protrusion (2d – fig. 5)  each of which fits in the groove ([0002]), and the first protrusion and the second protrusion are aligned along the insertion direction (fig. 1 & 3-4).  

In regards to claim 6, 
Saitou further discloses wherein: the bus bar further includes a relay terminal portion (2a – fig. 2 & 4-5; [0002]) disposed between the electrode terminal portion and the plurality of intermediate terminal portions, and the relay terminal portion is spaced from the capacitor element (fig. 2 & 4-5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848